Title: To Thomas Jefferson from James Innes, 10 June 1780
From: Innes, James
To: Jefferson, Thomas



Sir
Richmond June 10th 1780

I this morning arrived in Town from Williamsburgh charged with some dispatches for your Excellency, which I herewith transmit you.
On my arrival, I was astonished to be informed, that a Report had been industriously handed to you, of intentions in me, to impeach your Excellency before the general assembly, of illegal conduct relative to the palace furniture. I would fain flatter myself, that your knowledge of me, will not permit you hastily to harbour suspicions so injurious to my character. Had Instructions to that purport been laid upon me, by my Constituents, or had such an insane measure been the spontaneous production of my own Brain, I should surely have been called upon by every Tie of Honor, and fair Dealing, to have candidly apprized your Excellency thereof. But I am happy that, I stand in neither of those predicaments. I declare to the eternal God that this Report, which I suppose some busy go between has communicated to you, is foundationless and void of truth. If I know my own Heart, there is no man upon earth would more heartily oppose, than I would, the measure alluded to, which would inevitably tend to excite bitter animosities, tarnish the Dignity of Government, and expose the Character of a fellow Citizen (whom I have ever thought meritoriously exalted) to Cowardly and Envious attacks, without affording him the Opportunity of Exsculpation.
That I have, among others, censured some principles of your administration, I will not hesitate Candidly to Confess to you. As the Citizen of a free State, I thought myself at liberty to express my sentiments, of the Conduct of those magistrates into whose Hands are committed the Reins of Government. I deemed the Dismantling the Forts and the Removal of so great a proportion of military stores from the Eastern Frontier impolitic, because it not only rendered the exposed Country incapable of defending itself, until it might be succourd, but because too, it made a very evil Impression on the minds of the people below, and induced them to believe, they were consigned to a State of dereliction. I spoke of this measure, as the act of the Executive collectively, and did support a motion in the House of Delegates that your Excellency might be advized to adopt a System, which I thought (and the major part of the House concurred with me) a Salutary one.
If either an involuntary warmth of temper, or excited feelings,have hurried me into Indiscretions, of which I am not at present sensible, I shall with pleasure when reminded of them, make the necessary Concessions. This is not the first time, I am apprehensive, that attempts have been made to foment Discord between us. I own I shall be unhappy if such machinations ever succeed. I know your attachment to the great cause of Liberty. I know your abilities, and repose a firm confidence in your virtues, my Respect for which a Difference of opinion shall never shake, tho? it may induce me to declare my sentiments, which I wish to be ever charitably construed.
I have the honor to remain with high Regard and Esteem yr Excellency’s obt. Sert.,

Jas Inn[es]

